DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species B (surgical attachment having a second jaw including a gripping tissue contacting area with a superficial patterned surface as depicted in Figs. 22-23, etc.)  in the reply filed on  09/23/2022 is acknowledged.  Although the Applicant stated “Applicant traverses the species election requirement (Page 6, lines 1-2 of the 9/23/2022 Remarks), the grounds for the traversal were not made clear. Applicant’s arguments appeared more related to the issue of upcoming / expected 35 USC 112a rejections for lack of written description (Page 5 last Para to Page 7 Fig. 2; for more details, see Response to Arguments below), than to matters related to the restriction requirement itself. For example, the Applicant has not argued lack of search/examination burden, or that identified embodiments were not independent/distinct, or that said embodiments were obvious variants.  	The requirement is still deemed proper and is therefore made FINAL.


Response to Arguments
Applicant's arguments filed 9/23/2022, regarding alleged specification support for the claimed invention (Page 5 last Para to Page 7 Fig. 2) have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that there is sufficient support in the specification (with the incorporated-by-reference US Pat 9,237,891), the examiner disagrees, pointing out that the examined specification nowhere discloses how a staple cartridge like item 37 of incorporated US Pat 9,237,891 may be housed in a channel like item 16 of incorporated US Pat 9,237,891, inside any of the jaws of embodiments disclosed by the specification. None of the filed figures appears compatible with the argued features of US Pat 9,237,891, in particular figures corresponding to elected embodiment B (surgical attachment having a second jaw including a gripping tissue contacting area with a superficial patterned surface as depicted in Figs. 22-23, etc.). Not only has the Applicant not disclosed how a surgical staple cartridge like item 37 of incorporated US Pat 9,237,891 could have  fit into an elongated channel similar to the lower jaw of end effector 3000 in Fig. 22 or 65 of the examined specification, but a firing bar like item 14 of incorporated US Pat 9,237,891 would also not have worked the same way as the “threaded rotary drive member 604” (Para 0251) representing the claimed surgical attachment.
Regarding Applicant’s argument (Page 8 line 6) that the specification allegedly allows for the possibility that “different types of end effectors may be employed” (last Para of the specification), the examiner points out that such broad generalization does not meet the standard for adequate written description under 35 USC 112a. Please also note that the specification merely names US Pat 9,237,891 once in the filed specification (Para 0168) and along with dozens of co-owned applications and patents, without ever discussing whether the claimed combination of features may have existed as a working apparatus in Applicant’s possession, on the effective filing date of the application. 
Note related 35 USC 112a rejections discussed in detail below.


    PNG
    media_image1.png
    751
    1039
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    305
    506
    media_image2.png
    Greyscale

Left - Fig. 65 depicting elected embodiment B of the examined specification, contrasted with: Right – Figs. 2-3 of incorporated-by-reference US Pat 9,237,891

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Requirement for Information
During the search, the Examiner has identified copending US Application 17/208,347, which is related to the examined application as follows: the subject matter of Claim 5 of application 17/208,347 is substantially identical to the subject matter of instant claim 22 (note substantially complete overlapping of scopes, as discussed in related double patenting rejections below). Although coinventor Shelton is common to both applications, the instant application was filed as having been coinvented by inventors Baxter and Yates who – according to the filings - did not contribute to the claimed invention of Application 17/208,347. Conversely, while coinventors Adams and Harris only contributed to the claimed invention of Application 17/208,347 but – according to the filings - did not contribute to the invention of the instant application. 
Pursuant to 37 CFR 1.105, the Examiner is requiring the submission, from individuals identified under 1.56(c) and from the Assignee, of the following information that is considered necessary to properly examine the application. The individuals identified under 1.56(c) and the Assignee are invited to provide statements detailing:
which elements of the subject matter claimed in the instant application were contributed by coinventors Baxter and Yates, without at the same time representing inventive contributions claimed in copending application 17/208,347 (as Baxter and Yates are not listed as coinventors thereof).
which elements of the subject matter claimed in the copending application 17/208,347 correspond to inventive contributions of coinventors Adams and Harris, without at the same time representing inventive contributions in claims of the instant application (as Adams and Harris are not listed as coinventors of the instant application). 
Please see MPEP 704.12 regarding completeness of replies in response to Requirements for Information.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required:
The Abstract and Title are not descriptive.  A new title and abstract are required that are clearly indicative of the invention to which the claims are directed. Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because.:
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
A surgical attachment according to the elected embodiment B (see Election, above), comprising a cartridge including staples, the cartridge received in the cartridge channel jaw, and a firing member movable first and second distances (Claim 21) or a closure and firing stroke (Claim 22) to thus clamp, staple and cut tissue clamped therebetween
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
Claims 21 and 22 of this application is patentably indistinct from claim 5  of Application No. 17/208,347 (as filed on 03/22/2021) . Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 17/208,347 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate the instant claims. For example: note substantially identical recitations of an anvil, staple cartridge, manual retractor, closure and firing strokes  (per Claim 22, or first and second distance  per Claim 21, corresponding to reference closure stroke and stroke length), etc..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 21-22, the specification (including drawings) does not disclose any embodiment of a surgical attachment, comprising: a cartridge including staples, cartridge removably stored in a cartridge channel jaw, a firing member movable first and second distances/strokes thus clamping, stapling, and cutting tissue between anvil and cartridge channel jaws, further outfitted with a manual retraction assembly, in such a way to convey that the inventor had possession of the claimed invention before the effective filing date. Although various features of the claimed combination are independently and separately discussed in the parts of the filed specification and in the incorporated by reference US Pat 9,237,891, no disclosure of the claimed embodiment was included. To the extent that the Applicant argues that elements of the incorporated by reference US Pat 9,237,891 had been combined with other aspects of the filed specification to result in the claimed embodiment, such combination would have required at the very least an alteration to the base embodiment which is not put forward by the original disclosure. Further note that the instant claims are part of an amendment filed after the original filing date, therefore the limitations relating to the combination including a staple cartridge housed by a channel jaw, configured and functioning as claimed, are deemed to be new matter.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 21-22, they are indefinite for at least one of the following reasons:
there is insufficient antecedent basis for the phrase “the completion”;
the scope of the claims is unclear, given that the written description is not adequate (see details in the 35 USC 112 1st Para, above).
Further regarding Claim 21, there is insufficient antecedent basis for “said closure stroke”, ”said engagement portion”, “said coupling member”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-22 are rejected under 35 U.S.C. 102(a) and (b) as being anticipated by US Pub 20100089970 2010 by Smith et al (“Smith”); in the alternative, they are also rejected under pre-AIA  35 U.S.C. 103a as being unpatentable over Smith in view of US Pub 20100193567 by Scheib et al (“Scheib”).
Regarding Claim 21, Smith teaches a robotic surgical attachment (“motorized surgical cutting and fastening instrument”, Para 0055, Figs. 1-2 or equivalent embodiment of Figs 25 or 32; attachment shown at the distal-most point of ), comprising:
a control interface comprising a manually-actuated retraction assembly (manual return mechanism of FIG. 43);
a shaft extending distally (e.g. 8 in Fig. 1 or 2) from said control interface (shaft is located relatively left-ward, as oriented in Fig. 1 or 2);
an articulation region defining a first articulation axis and a second articulation axis, wherein said second articulation axis is distal to said first articulation axis (either interpretation A: first articulation axis is the longitudinal rotation axis of gear 52a in Fig. 4, while the second articulation axis is distally located, as the  longitudinal rotation axis of gear 52c; interpretation B: vertical axes of pivot links 44, as shown in Figs. 1-2 and 4-5, note articulation of the end effector about said axes, in Fig. 2) ; and
an end effector 12 extending from said shaft 8 (Fig. 2) by way of said articulation region, wherein said end effector is articulatable relative to said shaft 8 about said first articulation axis and said second articulation axis (in either interpretation A or B above, the end effector articulates as claimed) , and wherein said end effector assembly comprises:
an anvil jaw 24;
a cartridge channel jaw 22;
a staple cartridge 34 (Figs. 1-3, Para 0061: “staple cartridge 34 that is removably seated in the channel 22”) comprising staples removably stored therein (Para 0061 : “staples of the staple cartridge 34 to be driven through the severed tissue”) ; and
a firing member (Para 0064: “knife 32”), comprising:
a first flange (laterally extending upper flange of cutting instrument 32, Para 0061, Fig. 3) configured to engage said anvil jaw 24; and
a second flange (lower flange of cutting instrument 32, which includes a threaded hole, Fig. 3 or 6) , configured to engage said cartridge channel jaw 22, wherein said firing member 32 is movable through:
a first distance (vertical/transversal space measured from the lower-most to the upper-most portions of the end effector shown in Fig. 6, i.e. substantially equal to the diameter of the closure tube 40, also see Figs. 4-5) to (intended use; the prior art coincidentally includes the recited limitation, see details herein) clamp tissue (as tissue is already clamped – Para 0072: “clamped in the end effector 12”) between said anvil jaw and said cartridge channel jaw; and
a second distance (horizontal / longitudinal space measured from the proximal-most to the distal-most portions of the threaded shaft 36, see Fig. 6) to cut and staple tissue (intended use; the prior art coincidentally includes the recited limitation, see details herein) clamped between said anvil jaw and said cartridge jaw after the completion of said closure stroke (Para 0064: “rotation of the shaft 36 causes the knife 32 to translate distally”), wherein said manually-actuated retraction assembly (of Fig. 45) is operable to selectively retract said firing member 32 (Para 0113: “, manual return system which can be utilized to retract the cutting member and/or sled”), and wherein said manually-actuated retraction assembly comprises:
a rotational input (handle 510 in Figs. 43-51; rotations shown in Figs. 50-51 input is by hand);
a first gear 410 driveable by said rotational input (Para 0121: “bias gear 410 into engagement with drive shaft 400 when cam 520 is in its first position as illustrated in FIG. 48”); and
a second gear (teeth 419) driveable by said first gear, wherein said second gear is operable to drive said firing member, wherein, in a first state, said coupling member (handle 510, also see 35 USC 112b rejection above) is
not engaged with said engagement portion and said first gear rotates without moving said coupling member (Fig. 49 – see respective teeth of 410 and 419 not engaged), and wherein, in a second state, said coupling member is engaged with said engagement portion (Fig. 48 – see respective teeth of 410 and 419 engaged; Para 0121: “bias gear 410 into engagement with drive shaft 400 when cam 520 is in its first position as illustrated in FIG. 48”) and rotation of said rotational input turns said coupling member 510 , said first gear 410 , and said second gear 419 to retract said firing member (Para 0124: “surgeon can apply a force to lever 510 in order to dislodge the stuck component and retract drive shaft 400, drive bar 452, cutting instrument 460, and/or sled 462 in a proximal direction”).
Therefore Smith anticipates the claimed invention.

Regarding Claim 22, Smith teaches all limitations, as detailed above (note similar limitation using slightly different, yet equivalent terminology, e.g. “closure stroke” instead of “first distance”, “firing stroke” for second distance, “manually-actuated input” for “rotational input”, or “flexible articulation joint” instead of a two-axis articulation region (which Smith discloses, as discussed above, since in either interpretation A or B above there are degrees of freedom permitted by Smith’s joint).
Therefore Smith anticipates the claimed invention.

Additionally and in the alternative regarding both Claims 21-22, if an argument may be made that the scope intended by the two-axis articulation region of Claim 21, or by “flexible articulation joint” in Claim 22, for example possibly requiring multiple axes that are parallel to each other and transverse to a longitudinal direction of the end effector (thus differently than anticipated by Smith as interpreted above), then Scheib teaches that it is advantageous to include a multi-segment articulation region made of “plurality of second joint members 1226” (Para 0109, Figs 33-40), thus effecting articulation upon/about a plurality of corresponding transverse articulation axes (all oriented perpendicular onto the view plane of, i.e. towards the viewer of Figs. 34-35). As depicted in Fig. 33, such multi-segmented articulation region/flexible articulation joint, presents the advantage of permitting a gentler curvature upon articulation of the instrument, i.e. less angular than the original Smith articulation, thus reducing the risk of the articulation joint inadvertently catching / injuring patient tissue during a surgery.
It would have been obvious to a person of ordinary skill in the art having the teachings of Smith and Scheib before them at the time of the invention, to modify Smith’s surgical attachment to include a multi-segmented flexible articulation joint as suggested by Scheib. A person of ordinary skill in the art  would have appreciated the advantage of a gentler articulation behavior, upon a smoother articulation curved that would beneficially reduce the risk of patient tissue getting caught / injured by the articulation joint during surgery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731